 430DECISIONSOF NATIONALLABOR RELATIONS BOARDWalker-Roemer Dairies, Inc.andGeneralTruckDrivers, Chauffeurs,Warehousemen and Helpers,Local 270, affiliated with the International Brother-hood of Teamsters, Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case15-RC-4406November 6, 1970DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Joseph G. Norton.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.After the close of the hearing the Employer and thePetitioner filed briefs with the Board.Pursuant to the provisions of Section 3(b) of the Actthe Board has delegated its powers in connection withthis case to a three-member panel.The Board has considered the entire record in thiscase, including the briefs, and makes the followingfindings:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepoliciesof the Act to assert jurisdiction in thisproceeding.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Employer's operation consists of a process-ing plant, offices, and a garage facility at Metairie,Louisiana, plus branch offices in three towns 40 to 60miles distant.Only the employees at the garagefacilityare sought by the Petitioner. This groupcomprises a lead mechanic, five mechanics, two bodyshop men (one a painter), two utility men and amechanic helper-relief driver. Their work is typicalautomotive maintenance, including motor overhaul,transmission and clutch work, brakes, wiring, oiling,and tire changing. The Employer contends that theunit should be systemwide, excluding processing plantemployees and presumably office clericals. In effect,iturges a unit of garage employees and drivers. Thereisno bargaining history for its employees. In 1965 aconsent election was conducted in a unit of wholesaleand retail route drivers and route supervisors,excluding all other employees. The Union lost.The garage or shop is in a separate building,approximately 75 feet from the loading dock. Theemployees sought regularly work from eight to five,except that one mechaniccomes inearly to handleincidentalmaintenance problems during the periodfrom 4 a.m. to 6 a.m. when the route drivers areloading.' Unless ill or on vacation, the same mechanicregularly takes this earlyassignment, according to themechanic who testified. The mechanic helper, whoalso serves asa relief driver, spends 35 to 40 percent ofhis time relieving van drivers and occasionally takingout a substitute truck in case of breakdown. Mechan-ics also go to the branches to repair trucks, normallyreturning the same day. They also leave the garage tomake on the spot repairs or, in the case of a utilityman, to change a tire on the road.2 Some of themechanics were hired with automobile training; thelead mechanic has been trained to work on diesels.The Petitioner's witness, a mechanic, testified that heisable to rebuildan engineor transmission byhimself.Garage employees have their own immediatesupervision. They are hired by fleet manager Graves,who also purchases trucks. They are directed in theirwork by lead mechanic Warden, who makes the initialinspection as to what sort of repair is needed,assignsthe work and tells the men "which way to do it",inspects it, and can require it to be done over. Wardenispaid approximately 25 cents more per hour anddoes no mechanical work himself. Warden also ordersparts.The Petitioner's witness testified that, at thetime he was hired 5 months earlier, he was told byGraves that Warden was the shop foreman and wouldtell him "what to work on." The parties stipulated thatGraves is a supervisor, but the Employer contendsthatWarden is not because his direction of the workof others is routine and he cannot authorize wageincreases or overtime. On this record we conclude thatWarden does responsibly direct the work of the othergarage employees, and that this function and hisassignment of work require the exercise of independ-ent judgment. Accordingly, we find Warden to be asupervisor within the meaning of Section 2(11) of theAct.Garage employees are hourly paid and have theirown timeclock. They share rest rooms and vendingmachines with other employees. Fringe benefits are"basically thesame" for all employees. Route drivers,who constitute over 90 percent of all of the Employ-er'sdrivers, are paid on a commission basis anddirectly supervised by several route supervisors who'In addition there are three van drivers who serve the branches and six2TheEmployer has approximately130-132pieces of rolling equipment,tank drivers who pick up raw milk.There arealso routedrivers who workand 100 to 110 route drivers, of whom 30 to 36 are stationed at theout of the branches.branches.186 NLRB No. 66 WALKER-ROEMER DAIRIES,INC.431can hire and discharge them. These supervisors areresponsible to the Employer's vice-president andgeneral manager Walker, with whom they normallyconsult on the tenure of route drivers. Truck assign-ment is accomplished by fleet manager Graves afterconsulting with the route supervisors. The tank truckdrivers are supervised by plant processing supervisorBranyon, who is also in charge of procurement ofmilk.Walker testified that he himself has jurisdictionover van drivers, except that two of the three live inthe area of branch offices and it appears that they aresubject to supervision by route supervisors. The vanand tank drivers are hourly paid. Route drivers returnto the plant about 11 in the morning and, according totheEmployer'switness,spend possibly 15 to 20minutes in the garage area.If a mechanic is called outon the road to make a repair, there is also opportunityfor contact between drivers and garage employees,but drivers are not expected to do mechanical work. Ifnecessary, they may assist, but this appears to beuncommon. They do wash their own trucks at a washrack beside the shop. Occasionally, mechanics repaira truck while it is at the loading dock. The Employer'switness testified that although a former mechanic hadworked as a route driver before becoming a mechanic,at present no mechanic has ever driven a truck for theEmployer, nor have any of the route drivers worked inthe garage.The Employer contends that the garage employeeshave daily contact with drivers and spend only 30percent of an average work day in the shop itself. ThePetitioner'switness, a mechanic, who testified afterthe Employer'switness,estimated that the mechanicsspend 90 percent of their time in the shop. On thebasis of the entire record, we think the latter figure ismore probable. It is the position of the Employer thatthese garage employees are not a group of skilledcraftsmen or a readily identifiable group with adistinct community of interest. It contends thatemployerwide units have been found appropriate inthedairy industry and, in general, that garageemployees are "rarely placed alone." Several bargain-ing contracts to which Petitioner is a party wereintroduced in evidence by the Employer to show area3The existence of the dual function mechanic helper who relieves vandrivers does not negate this fact.4 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwearInc, 156 NLRB1236,NLR.B. v.Wyman-Gordon Company,394 US. 759 Accordingly,it is hereby directed that an election eligibilitypractice with respect to garage employees, both asgrouped withroute salesmenand "with other employ-ees." These involve the dairy and baking industries.The current request for garage employeesalone isopposed by the Employeras extentof organization.InMc-Mor-Han Trucking Co.,166 NLRB 700, acase involving the over-the-road transportation offluid milk, the Board has found appropriate a unit ofdrivers excludingmechanics, whom the Employerwould have included. The drivers there involveddrove within a three-State area. As here, however,they worked different hours from mechanics and didno mechanical work, and there was no progressionfrom mechanics to drivers, or vice versa. Also, most ofthemechanical work was done in the garage. TheBoard distinguished the functions saying that theover-the-road hauling of milk is "both different andseparate from the work performed by mechanics." Weconclude that the same distinction in function holdstrue here with respect to the selling of milk and milkproducts by retail and wholesale route drivers, and thetransporting of milk by the van and tank truck drivers,as compared with the work performed by garageemployees.3We find that the garage employees, as shown by thisrecord, are in fact a readily identifiable group withseparate immediate supervision and a distinct com-munity of interest apart from driving employees andconstitute a unit such as the Board has foundappropriate on initial organization. In these circum-stances, the extent to which the employees haveorganized is not a controlling factor in findingappropriate the unit sought.On the basis of the foregoing, and the record as awhole, we find that the following employees consti-tutea unit appropriate for collective-bargainingpurposes.All employees of the Employer at its Metairie,Louisiana garage, including mechanics, body shopmen, utility men, and the mechanic helper-reliefdriver, but excluding the lead mechanic, all otheremployees, guards, and supervisors as defined inthe Act.[Direction of Election4 omitted from publication.]list,containing the names and addresses of all the eligible voters, must befiled bythe Employer with the Regional Director for Region 15 within 7days of the dateof thisDecision and Direction of Election.The RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexceptinextraordinarycircumstances.Failureto complywith thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.